DETAILED ACTION
This office action is in response to amendments filed on 1/5/2022. Claims 1, 15 and 19 are amended. The amendments place the application in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The amended independent claims 1 and 19 recite “the second location of the user is independent of the first stationary location of the virtual assistant”. The closest art that teaches this limitation is from the cited reference Blanchard: “0038] “In one embodiment, a visitor carrying a mobile device 216, 217 arrives at the facility …. The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215 located immediately outside… The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220.” However the location referenced is not independent of the first location as the first location is the location of the virtual assistant. 
For at least the aforementioned rationale, Blanchard’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claim 1 and 19 as specifically recited. Similarly, claims  dependent from claim 1, 3-6 ,7-12, 14, 20 
The amended independent claims 15 recites “the second location of the user is independent of the first stationary location of the virtual assistant.” The closest art that teaches this limitation is from the cited reference Blanchard: “[0038] “In one embodiment, a visitor carrying a mobile device 216, 217 arrives at the facility …. The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215 located immediately outside… The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220.” However the location referenced is not independent of the first location as the first location is the location of the virtual assistant.  The amendment further recites “combining the request for information by the user with the mapping of the room to create an augmented request for information; and responding to the augmented request for information by the virtual assistant”. The closest teaching comes from Blanchard “([0038]: " Upon selection on the mobile device, a virtual assistance request is generated, which may include not only the request, but also location data, visitor-identifying data, information about the subject of the request, and the like. The request may then be transmitted over the network 218 directly to the terminal 230 or to the backend system 220." However, Blanchard does not cite combining the request with the mapping.
For at least the aforementioned rationale, Blanchard’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claim 15 as specifically recited. Similarly, dependent claims 17-18  further limit allowable 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tran, et al. (US 20170312614 A1) teaches “[0045] 1. Neighbor discovery: in this task each smart device 100 sends a beacon identifying its location, capabilities (e.g. residual energy), status. 2. Cluster formation: cluster head will be elected based on the findings in (1). The cluster children communicate directly with their cluster head (CH). 3. Route discovery: this task interconnects the elected cluster heads together and finds the route towards the sink smart device (node) so that minimum energy is consumed. 4. Data transmission: the microcontroller processes the collected color data and based on the adopted data dissemination approach, the smart device 100 will do one of the following. (a) Transmit the data as is without considering the previous status; or (b) transmit the data considering the previous status. Here we can have several scenarios, which include: (i) transmitting the data if the change in reported tension exceeds the warning or emergency levels; and (ii) otherwise, do not transmit:, and “[0297] Alternatively, the users may be assisted by virtual shopping assistants at one or more sections while purchasing. For example, when the user may not be able to decide between two similar items and spends more time browsing at one particular section without placing any item into the shopping cart, the shopping assistant's virtual model may be displayed to the user to assist 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/HUYEN X VO/Primary Examiner, Art Unit 2656